Citation Nr: 1825302	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction in rating from 20 percent to noncompensable (0 percent), effective April 4, 2012, for deep, adherent, linear, and nonlinear surgical scars secondary to service connected liposarcoma was proper.

2.  Whether the reduction in rating from 20 percent to noncompensable (0 percent), effective April 4, 2012, for painful, unstable surgical scars secondary to service connected liposarcoma was proper.

3.  Entitlement to a compensable rating for radiation fibrosis.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a rating higher than 20 percent for glaucoma.



REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969, including service in the Republic of Vietnam from November 1966 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The August 2012 rating decision denied the Veteran' claim for an increased rating for radiation fibrosis and reduced the Veteran's ratings for deep, adherent, linear and nonlinear surgical scars and for painful surgical scars.  The Veteran filed a notice of disagreement with that rating decision later that month.  The RO issued a statement of the case in August 2014 and the Veteran perfected his appeal with an August 2014 VA Form 9, which requested a video conference hearing.

The Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge on June 1, 2017.  In a May 2017 correspondence, the Veteran's agent withdrew this hearing request and the associated appeal.  Thus, the Board finds that the Veteran has been afforded his opportunity for a hearing on these issues and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702 (e) (2017).  The withdrawal of the underlying appeal is discussed below in the body of the decision.

The June 2014 rating decision granted service connection for bilateral glaucoma; mixed varieties: narrow angle and primary open-angle glaucoma (POAG), previously claimed as eye disease and denied the Veteran's claim to reopen the issue of service connection for bilateral hearing loss because the evidence submitted was not new and material.  The Veteran filed a notice of disagreement with the denial of service connection for bilateral hearing loss in August 2014.  In October 2014, he filed a notice of disagreement with the initial rating assigned for glaucoma.  The RO issued a statement of the case in April 2015 and the Veteran perfected his appeal with a May 2015 VA Form 9, which did not request a hearing before the Board.

The issue of an increased rating for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1966 to April 1969.

2.  On May 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeals on the issues of an increased rating for radiation fibrosis and the propriety of the reduction of the Veteran's ratings for deep, adherent, linear and nonlinear surgical scars and for painful surgical scars was requested.

3.  In an April 2012 decision, the RO denied service connection for bilateral hearing loss; the Veteran did not timely initiate an appeal of that decision within one year of notification.

4.  The evidence received since the April 2012 rating decision does not raise reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met with regard to the issues of an increased rating for radiation fibrosis and the propriety of the reduction of the Veteran's ratings for deep, adherent, linear and nonlinear surgical scars and for painful surgical scars.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The April 2012 RO decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1103 (2017).

3.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have not all been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal as to the issues of an increased rating for radiation fibrosis and the propriety of the reduction of the Veteran's ratings for deep, adherent, linear and nonlinear surgical scars and for painful surgical scars.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of those issues and they are dismissed.

VA contacted the Veteran to determine if this withdrawal extended to his other appeals.   In his response, the Veteran noted that the scheduled hearing addressed his scar claims.  He has not stated that he wished to withdrawal the claims in his remaining appeals streams and so they remain on appeal.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

Prior to the filing of the current claim of entitlement to service connection for a bilateral hearing loss disability, the AOJ previously denied a claim of service connection for a bilateral hearing loss disability in April 2012.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §20.1100 (2017).

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. § 7105 (b)(1) (2012); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2017).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2012).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result. 38 U.S.C. § 7105 (b); 38 C.F.R. § 20.201 (2012).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2012).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C. § 7105 (c) (2012).  In this case, the Veteran did not file a timely NOD and so the April 2012 rating decision became final.

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The April 2012 rating decision denied service connection for bilateral hearing loss due to a finding that the Veteran's bilateral hearing loss did not manifest to a compensable degree within one year of active service and was not causally linked to his military service.  The Veteran filed his current claim to reopen in August 2013.

The evidence received since the April 2012 rating decision includes additional VA treatment records showing continued hearing loss and use of hearing aids.  The Veteran has not submitted evidence that his current hearing loss is causally linked to his military service.  As such, the evidence received since the April 2012 rating decision does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for bilateral hearing loss and the claim is not reopened.


ORDER

The appeal as to the issue of an increased rating for radiation fibrosis is dismissed.

The appeal as to the issue of the propriety of the reduction of the Veteran's rating for deep, adherent, linear and nonlinear surgical scars is dismissed.

The appeal as to the issue of the propriety of the reduction of the Veteran's rating for painful surgical scars is dismissed.

New and material evidence having not been received; the claim of entitlement to service connection for a bilateral hearing loss is not reopened.


REMAND

The Veteran has undergone VA examinations in April 2012 and April 2013 in conjunction with this claim.  VA treatment records note cataract surgery in October 2013, after the latest examination.  An April 2017 VA optometry clinic notes right eye visual field improvement post cataract surgery.  As such, the record indicates that the Veteran's disability picture has changed since his last VA examination.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's eye disability.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA eye examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

Visual impairment is comprised of loss of visual acuity, impairment of visual fields, and impairment of muscle function.  As such, the examiner must address each aspect of visual impairment.  

With regard to the Veteran's field of vision, each eye should be tested according to Goldmann Perimeter testing and the Goldmann Perimeter Chart should be included with the examination report.  The examiner must interpret the Goldmann Perimeter Chart findings for the eight 45 degree principal meridians for each eye.  The extent of contraction of visual field in each eye must be specified by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

Finally the examiner shoulder address any and all other symptoms and residuals attributed to his eye disability and the functional impairment of the eye disability.  

2.  Thereafter, readjudicate the claim of an increased rating for eye disability.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


